United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 99-1629EM
                                    _____________

Dionne P. Maide,                          *
                                          * On Appeal from the United
             Appellant,                   * States District Court
                                          * for the Eastern District
      v.                                  * of Missouri.
                                          *
First Bank/First Services,                * [Not to be Published]
                                          *
             Appellee.                    *
                                     ___________

                             Submitted: September 1, 1999
                                 Filed: September 13, 1999
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


      Dionne Maide appeals from the District Court’s1 order dismissing her action
without prejudice for failure to comply with the District Court’s orders. After careful
review of the record and the parties’ submissions, we conclude that the District Court
did not abuse its discretion, and that an extended opinion is not warranted.



      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-